

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER.


I-WEB MEDIA, INC.
CONVERTIBLE PROMISSORY NOTE


Principal Amount:  $125,000
December 10, 2010



FOR VALUE RECEIVED, I-Web Media, Inc., a Delaware corporation, its assigns and
successors (the “Company”), hereby promises to pay to the order of RWIP, LLC, an
Oregon limited liability company, (the “Holder”), in immediately available
funds, the total principal sum of One Hundred Twenty Five Thousand Dollars
($125,000).  The principal hereof and any unpaid accrued interest thereon shall
be due and payable on or before 5:00 p.m., Eastern Standard Time, on February
28, 2011 (the “Maturity Date”) (unless such payment date is accelerated as
provided in Section 7 hereof).  Payment of all amounts due hereunder shall be
made at the address of the Holder provided for in Section 8 hereof.  Interest
shall accrue at the rate of ten percent (10%) per annum on this Note from the
date hereof.


1.           HISTORY OF THE LOAN.  This Note is being delivered to Holder as
consideration under that certain Asset Purchase Agreement by and between the
Company and Holder, dated of even date hereof (the “Asset Purchase Agreement”).


2.           PAYMENT SCHEDULE.  All principal and interest due under this Note
will be due and payable by the Company to the Holder on February 28, 2011.  At
the Company’s sole discretion, the Company may elect to make any payments due
and owing under this Note with shares of its common stock, restricted in
accordance with Rule 144, at the value of one dollar ($1.00) per share.


3.           PREPAYMENT.  The Company may at any time prepay all or any part of
the principal balance of this Note, at a prepayment price equal to One Hundred
Percent (100%) of the then-outstanding principal and interest, provided that
concurrently with each such prepayment the Company shall pay accrued interest on
the principal, if any, so prepaid to the date of such prepayment.  The 30 days
written notice, and the end of the 30 day period, shall be referred to herein as
a “Prepayment Notice” and a “Prepayment Date,” respectively.  In the event that
the Company sends a Prepayment Notice to Holder, Holder may elect prior to the
Prepayment Date to convert into common stock of the Company pursuant to Section
3 hereof, all or part of the amount of principal to be repaid by the proposed
prepayment instead of receiving such prepayment

 
Page 1 of 5

--------------------------------------------------------------------------------

 


4.           CONVERSION.
 
4.1           Conversion Rights; Conversion Date; Conversion Price.  The Holder
shall have the right, at his option, at any time from and after the date hereof,
to convert the principal amount of this Note and interest, or any portion of
such principal and/or interest amount, into that number of fully paid and
nonassessable shares of the Company’s common stock (the “Common Stock”) (as such
shares shall then be constituted) determined pursuant to this Section 4.1.  The
number of shares of Common Stock to be issued upon each conversion of this Note
shall be determined by dividing the Conversion Amount (as defined below) by the
Conversion Price, which shall be One Dollar and Fifty Cents ($1.50) (the
“Conversion Price”).  Each election will be noticed by a Notice of Conversion,
substantially in the form attached hereto as Exhibit A, delivered to the Company
by Holder by facsimile, or other reasonable means of communication, dispatched
prior to 5:00 p.m., Eastern Standard Time and in accordance with the terms of
Section 8.  The term “Conversion Amount” means, with respect to any conversion
of this Note, the sum of (1) the principal amount of this Note to be converted
in such conversion, plus (2) accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Note to the Conversion
Date.


4.2           Method of Conversion.


(a)           Notwithstanding anything to the contrary set forth herein, upon
conversion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire unpaid principal amount of this Note is so converted.  Rather, records
showing the principal amount converted (or otherwise repaid) and the date of
such conversion or repayment shall be maintained on a ledger substantially in
the form of Annex I attached hereto (a copy of which shall be delivered to the
Company with each Notice of Conversion).  It is specifically contemplated that
the Company shall act as the calculation agent for conversions and
repayments.  In the event of any dispute or discrepancies, such records
maintained by the Company shall be controlling and determinative in the absence
of manifest error.  The Holder, by acceptance of this Note, acknowledges and
agrees that, by reason of the provisions of this paragraph, following a
conversion of a portion of this Note, the principal amount represented by this
Note will be the amount indicated on Annex I attached hereto (which may be less
than the amount stated on the face hereof).


(b)           Upon receipt by the Company of a Notice of Conversion, the Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion and the outstanding principal amount and the amount of accrued
and unpaid interest on this Note shall be reduced to reflect such conversion,
and, unless the Company defaults on its obligations under Section 7, all rights
with respect to the portion of this Note being so converted shall forthwith
terminate except the right to receive the Common Stock or other securities, cash
or other assets, as herein provided, on such conversion.  If the Holder shall
have given a Notice of Conversion as provided herein, the Company’s obligation
to issue and deliver the certificates for shares of Common Stock shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against any person or any action by the
Holder to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the Holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such conversion.  The date of receipt (including
receipt via facsimile) of such Notice of Conversion shall be the Conversion Date
so long as it is received before 5:00 p.m., Eastern Standard Time, on such date.


 
Page 2 of 5

--------------------------------------------------------------------------------

 


5.           TRANSFERABILITY.  This Note shall not be transferred, pledged,
hypothecated, or assigned by either party without the express written consent of
the other Party. In the event any third party acquires a controlling interest in
the Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Note will survive and become an obligation of the
party that acquires such controlling interest or assets.  In the event of a
Reorganization Event the Company agrees to make the party that acquires such
controlling interest or assets aware of the terms of this Section and this Note.


6.           RESERVATION OF SECURITIES.  The Company shall at all times reserve
and keep available out of its authorized shares of common stock, solely for the
purpose of issuance upon the conversion of this Note, such number of shares of
common stock as would be necessary to convert the entire amount due and owing
under the terms of this Note if Holder elected to convert said amount under
Section 4 hereof.


7.           DEFAULT.  The occurrence of any one of the following events shall
constitute an Event of Default:


(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;


(b)           The material breach of any representation or warranty in this
Note.  In the event the Holder becomes aware of a breach of this Section 7(b),
the Holder shall notify the Company in writing of such breach and the Company
shall have five business days after notice to cure such breach;


(c)           The breach of any covenant or undertaking, not otherwise provided
for in this Section 7;


(d)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 
Page 3 of 5

--------------------------------------------------------------------------------

 


(e)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution, or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.


8.           NOTICES.  All notices required or permitted hereunder shall be
given as set forth in the Asset Purchase Agreement.


9.           GOVERNING LAW; VENUE.  This Note is executed pursuant to and shall
be interpreted and governed for all purposes under the laws of the State of
Texas.  Any cause of action brought to enforce any provision of this Note shall
be brought in the appropriate court in Fort Bend County, Texas.  If any
provision of this Agreement is declared void, such provision shall be deemed
severed from this Note, which shall otherwise remain in full force and
effect.  This Note shall supersede any previous agreements, written or oral,
expressed or implied, between the parties relating to the subject matter hereof.


10.         CONFORMITY WITH LAW.  It is the intention of the Company and Holder
to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.


11.         MODIFICATION; WAIVER.  No modification or waiver of any provision of
this Note or consent to departure therefrom shall be effective unless in writing
and approved by the Company and Holder.  If any provision of this Note shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction.  This Note supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 
IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as date written above.
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
“Company”
 
“Holder”
     
I-Web Media, Inc.,
 
RWIP, LLC,
a Delaware corporation
 
an Oregon limited liability company
       
/s/ James F. Groelinger
   
/s/ Amanda Matthews
By:
James F. Groelinger
 
By:
Amanda Matthews
       
Its:
Chief Executive Officer
  
President of Fandeck, Inc., the General Partner of Rivercoach Partners, LP, the
Managing Member of RWIP LLC

 
 
Page 5 of 5

--------------------------------------------------------------------------------

 

ANNEX I


CONVERSION AND REPAYMENT LEDGER


Date
 
Principal Balance
 
Interest Converted
or Paid
 
Principal
Converted or Paid
 
New Principal
Balance
 
Company Initials
 
Holder Initials
                                                                             

 
 
I

--------------------------------------------------------------------------------

 

Exhibit A


Notice of Conversion


(To be Executed by the Registered Holder in order to Convert the Note)


The undersigned hereby irrevocably elects to convert $______________ of that
certain I-Web Media, Inc. Convertible Promissory Note dated December ___, 2010
into shares of common stock of the Company according to the conditions set forth
in such Note, as of the date written below.


If shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.


Date of Conversion: 
   



Applicable Conversion Price: 
   



Signature: 
     
[Print Name of Holder and Title of Signer]
 



Address:
               



SSN or EIN:
   



Shares are to be registered in the following name:



Name:
   

Address:
   

Tel:
   

Fax:
   

SSN or EIN:
   



Shares are to be sent or delivered to the following account:



Account Name:
   

Address:
   

Tel:
   

Fax:
   

SSN or EIN:
   

 
 
A

--------------------------------------------------------------------------------

 